Citation Nr: 1023113	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for a right shoulder disability.

2.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder and 
depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus with nephropathy.

6.  Entitlement to service connection for cataracts, 
including as secondary to the service-connected diabetes 
mellitus with nephropathy.

7.  Entitlement to service connection for erectile 
dysfunction, as secondary to the service-connected diabetes 
mellitus with nephropathy.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to an initial evaluation greater than 10 
percent for right knee strain with instability.

10.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of service connection for a psychiatric disorder 
to include posttraumatic stress disorder and major 
depression, bilateral hearing loss, tinnitus, and 
pseudofolliculitis barbae; for hypertension, cataracts, and 
erectile dysfunction to include as secondary to the service-
connected diabetes mellitus with nephropathy; of an initial 
evaluation greater than 10 percent for right knee strain with 
instability; and entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 2002 
denied service connection for a right shoulder disability.

2.  The evidence received since the time of the final 
November 2002 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right shoulder disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disability is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in April 2004 
and June 2007 satisfied the duty to notify provisions, after 
which the claims were readjudicated.  See 38 C.F.R. § 3.159; 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to reopen his 
previously denied claim for service connection for a right 
shoulder disability and, as such, the essential fairness of 
the adjudication was not affected.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's Social Security Administration records (SSA) 
and identified VA and non-VA medical treatment records have 
been obtained.  The Veteran has not been accorded VA 
examination for his right shoulder disability, but the Board 
finds that this is not warranted in the present case, as the 
Veteran has not presented new and material evidence to reopen 
the claim.  Service medical and personnel records were 
obtained in previous adjudications of the claim.  The Veteran 
has argued that his service medical records are incomplete.  
Specifically, he stated and testified before the undersigned 
Veterans' Law Judge in November 2009 that he was treated for 
a right shoulder injury while stationed at Naval Air Station 
(NAS) Miramar for training.  However, review of the record 
shows that the RO requested these records in December 2006, 
specifically requesting that the National Personnel Records 
Center (NPRC) search for active duty inpatient clinical 
records for any right shoulder condition at NAS Miramar from 
September 1970 to October 1970.  NPRC responded that no such 
records were found.  The Veteran was notified in an August 
2007 supplemental statement of the case, after which the 
claim was readjudicated.  The Veteran responded in December 
2009 that his records followed him to every station he was 
assigned and referenced his personnel leave record.  This 
document reflects that the Veteran was actually assigned to 
Flight Squadron 121 (the training squadron at NAS Miramar, as 
reflected by transfer and receipts entries) at the end of 
August 1970, but on leave until September 1970.  Transfers 
and receipts entries, however, show that he did not 
physically report to NAS Miramar until September 2, 1970.  
The Board finds it is not necessary to remand to expand the 
search for records at NAS Miramar into August because the 
Veteran did not provide any information to suggest he was 
treated there while on leave and the record does not show he 
reported there until September 2, 1970.  He did not provide 
any other information that would have enabled another search 
for the records he contends are missing.  A thorough search 
has been conducted for any hospital or clinical records at 
the place and time the Veteran has identified, and his 
service personnel records suggest no other place or time for 
such treatment.  Absent any further information that would 
enable a different search for these records, the Board must 
conclude that all available service treatment records have 
been obtained.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.

Before considering a claim that has previously been 
adjudicated, the Board must determine whether new and 
material evidence was presented or secured for the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

In a November 2002 rating decision, the RO denied the 
Veteran's claim for service connection for a right shoulder 
disability on the basis that service medical records did not 
show that the Veteran had sustained an injury to his right 
shoulder during active service, and there was no medical 
evidence to show that his currently diagnosed right shoulder 
disability was the result of his active service.  The Veteran 
was provided notice of this decision but did not appeal.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992). 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the November 2002 rating decision, the 
evidence included the Veteran's claim; service medical and 
personnel records; VA treatment records dated from February 
2000 to February 2002; and a private operative report dated 
in October 2000 showing that the Veteran underwent open 
acromioplasty of the right shoulder to repair a rotator cuff 
tear.  Service medical records show no complaints of or 
treatment for a right shoulder disability.  The Veteran's 
reports of examination at entrance to and discharge from 
active service show no defects, diagnoses, abnormalities or 
other findings concerning the Veteran's right shoulder.  
Private and VA treatment records contained no findings or 
opinions relating the Veteran's currently diagnosed 
impingement syndrome and rotator cuff tear of the right 
shoulder to his active service.  The RO thus concluded that, 
absent evidence of an inservice right shoulder injury and 
medical evidence of a link, or nexus, between the currently 
diagnosed right shoulder disability and the Veteran's active 
service, service connection could not be granted.

Evidence received since the November 2002 rating decision 
includes the Veteran's statements and testimony, VA treatment 
records dated from April 2002 to June 2009, private records 
concerning treatment for the right shoulder dated from 1994 
to 2000 and a statement from F.L., M.D. dated in May 2001, 
SSA records, and additional service personnel records.  With 
the exception of the October 2000 operative report considered 
at the time of the November 2002 rating decision, these 
records are new in that they were not present in the claims 
file at the time of the previous decision.  However, for 
reasons explained below, this evidence is not material.

The Veteran's statements and testimony are new in that the 
Veteran identified a precise place and time of injury.  He 
testified and stated that he injured his right shoulder 
playing football for the US Navy in 1970 at NAS Miramar.  The 
Board accepts the Veteran's statement and testimony as to his 
inservice injury.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, this evidence is not material.  While the 
Veteran's lay testimony is sufficient to establish that he 
sustained an injury to his right shoulder, it is not 
sufficient to establish a causal link between such averred 
injury and any current right shoulder disability.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

VA and private treatment records and SSA records document a 
history of treatment for a right shoulder disability and 
reflect that the Veteran continued to report initial injury 
of his right shoulder during his active service.  These 
records show he underwent right shoulder arthroscopy in 
February 1999, and that he underwent surgery on the right 
shoulder after a motor vehicle accident (MVA) in 2000.  VA 
treatment records show the Veteran continued to seek 
treatment for a right shoulder condition, and that arthritis 
was diagnosed in the right shoulder in June 2009.  However, 
these records contain no findings or opinions establishing a 
causal link between any currently diagnosed right shoulder 
disability and the Veteran's active service.

Dr. F.L.'s May 2001 statement reflects that he treated the 
Veteran for right shoulder discomfort with a history of right 
rotator cuff tear and arthroscopic surgery in March 1999.  
But the physician did not provide an opinion as to the 
etiology of the Veteran's right shoulder disability.

A February 1994 entry by S.Z., M.D. shows that the Veteran 
presented with complaints of right shoulder discomfort and 
that the physician suggested magnetic resonance imaging (MRI) 
to determine if the Veteran had a rotator cuff tear.  The 
physician stated "There is some possibility he sustained 
this in the Navy some years ago, as he had pain in the 
shoulder and had difficulty raising it for a number of 
weeks."  The comment that there is "some possibility" that 
the right shoulder impairment observed was sustained in the 
Navy an unspecified number of years ago is speculative and 
inconclusive and cannot be probative.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993); see also Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In summary, these records-VA and non-VA treatment records 
dated from April 2002 to June 2009, private treatment records 
dated from 1994 to 2000, Dr. F.L.'s May 2001 statement, and 
SSA records-contain no other opinions or findings that 
establish a causal link between any currently diagnosed right 
shoulder disability and the Veteran's active service.  

Additional service personnel records were received in June 
2007.  The Veteran's leave record shows that he was 
temporarily assigned to Flight Squadron 121 when stationed at 
Miramar for training purposes.  In addition, this record 
shows he was granted leave beginning on August 22, 1970 
through August 30, 1970, although his records of transfers 
and receipts shows that he did not report for duty to Flight 
Squadron 121 at NAS Miramar until September 2, 1970.  Other 
documents include his initial enlistment records and 
contract, administrative notes, and records o discharge from 
active and reserve service (showing the Veteran was 
discharged from inactive reserve service in 1976).  While 
this evidence consists of service records, it has no 
relevance within the meaning of 38 C.F.R. § 3.156(c).  These 
records do not establish that the Veteran sustained a right 
shoulder injury during active service and, even if they did, 
they offer no medical findings or opinions, or evidence 
concerning the existence of medical findings or opinions that 
could establish a causal connection between any currently 
diagnosed right shoulder disability and the Veteran's active 
service.  

The Veteran's essential problem is that the record contains 
no findings or opinions that his current right shoulder 
disability is in any way the result of his active service.  
The Veteran has testified and stated that he injured his 
right shoulder during active service, which he, as a lay 
witness, is competent to do.  See Layno, 6 Vet. App. at 469.  
He testified before the Board in November 2009 that he was 
told by a physician in 1997 that his right shoulder 
disability was the result of his active service.  However, 
review of the medical evidence submitted by the Veteran 
reveals only the 1994 statement by Dr. S.Z. of "some 
possibility" of a causal relationship between the current 
right shoulder impairment and the Veteran's active service, 
which is too speculative and inconclusive to constitute a 
probative medical opinion.  See Warren v. Brown, 6 Vet. App. 
at 6; Sklar v. Brown, 5 Vet. App. at 145-6; see also Bostain 
v. West, 11 Vet. App. at 127-28.  In addition, the Veteran's 
testimony that he was told his right shoulder disability 
cannot constitute competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the 
connection between what a physician said and the layman's 
account of what he purportedly said, is simply too attenuated 
and inherently unreliable to constitute "medical" 
evidence).

Absent medical evidence of a causal connection between the 
Veteran's right shoulder disability and the Veteran's active 
service, the evidence added to the claim since the November 
2002 rating decision simply does not raise a reasonable 
possibility of substantiating the claim.  The evidence added 
since the November 2002 rating decision is therefore not 
material.

Accordingly, new and material evidence has not been submitted 
to reopen the Veteran's claim of entitlement to service 
connection for a right shoulder disability.  As such, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim of entitlement to 
service connection for a right shoulder disability is denied.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder to include PTSD and major depression, bilateral 
hearing loss, and tinnitus.

Private and VA treatment records show the Veteran's is 
diagnosed with PTSD, major depression, hearing loss, and 
tinnitus.  Recent VA treatment records and a January 2005 
private psychological evaluation relate the Veteran's PTSD 
and major depression to stressors he experienced during 
active service, including the loss of a plane.  He described 
his stressors in detail before the Board in November 2009 
and, in addition, testified that he was exposed to loud 
noises on active duty in the course of his duties on the 
flight deck of the carrier, the USS Enterprise (CVAN-65) to 
which he was assigned with Flight Squadron 143.  He provided 
copies of the USS Enterprise's deck log entries for October 
17 and 18, 1971, which shows that a plane was lost in the 
water on October 17, 1971.

VA examinations were conducted for PTSD and mental disorders 
in May and June 2003.  VA examination for audiology was 
conducted in December 2004.  However, these examinations are 
inadequate for the purposes of adjudicating the Veteran's 
claims.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The May and June 2003 VA examinations for PTSD and mental 
disorders show diagnoses of factitious disorder, paranoid 
personality disorder, and depression secondary to the 
personality disorder.  The reports reflect extensive review 
of the Veteran's service record, and that the Veteran was 
interviewed carefully and found to have embellished his 
stressors.  However, these reports also show that the 
examiners did not have a complete understanding of the 
Veteran's assigned duties.  Moreover, a contemporaneous VA 
clinical psychological assessment and evaluation conducted in 
June 2003 shows a diagnosis of PTSD and major depression.  It 
is not clear from the report if the clinical psychologist who 
conducted the testing and evaluation or the staff 
psychologist who reviewed the record had review of the 
Veteran's service records.  Finally, when viewed in context 
of the more recent VA and non-VA treatment records showing 
current diagnoses of PTSD and depression, it is clear that 
the record now presents different psychiatric diagnoses, 
which must be considered under Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).

The December 2004 VA examination for audiology resulted in 
inconclusive results.  After one attempt, the examiner 
discontinued testing, noting that previous outpatient hearing 
tests had resulted in apparent elevated thresholds.  However, 
the examiner also noted that the apparent change in test 
results remained essentially in normal limits for test-retest 
variance.  An entry dated in December 2003 notes that the 
Veteran felt his tinnitus was interfering with his hearing 
acuity testing.

Concerning these examinations, it is observed that much of 
the four volumes of evidence in the present claims has been 
received after these examinations were conducted, including 
submission of additional VA and non VA treatment records, SSA 
records, deck logs submitted by the Veteran, and additional 
service personnel records obtained in June 2007.

Accordingly, in order to comply with VA's duty to assist, the 
Board finds that a remand is warranted for contemporaneous 
medical examinations with thorough review of the evidence 
that has been added since the previous VA examinations were 
conducted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159 (2009); see Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The RO has not conducted appropriate research to verify the 
Veteran's stressors.  The Veteran has alleged that, among 
other experiences, he was present on the USS Enterprise when 
a plane attempted to land but failed to catch the tail hook.  
It circled back out to sea for another attempt, but never 
returned.  The Veteran testified that he with others on board 
the USS Enterprise and other ships in the same waters engaged 
in a search for the plane and the pilots.  The plane was not 
found, and all that was recovered of the pilots were their 
helmets.  He testified and stated that he was present when 
body bags were loaded, and that he knew some of the personnel 
who died.  The Veteran testified he worked on the flight 
deck, and stated that, as a plane captain, he prepared 
aircraft to launch and, after they landed, secured them to 
the deck.

Deck logs submitted by the Veteran show that an RA-5C plan 
was lost at sea.  Helicopter searches were launched from the 
USS Enterprise, and that the USS Bainbridge and USS 
Southerland assisted.  The deck logs show that personnel on 
board a helicopter found wreckage.  An Internet search 
confirmed that an RA-5C from RVAH-5 assigned to the USS 
Enterprise flew into the sea during a training flight and was 
lost on October 17, 1971.  Two personnel are listed as killed 
in action.  A history of the USS Enterprise also shows that a 
C-2A plane headed to the carrier from VRC-50 Det Cubi Point 
was lost at sea in December 1971.  After an extensive search 
debris was spotted.  All ten personnel aboard the flight 
perished.

While these incidents of planes lost at sea are verified, the 
Veteran's role in these events has not been verified.  In 
addition, the Veteran has testified that he went to Da Nang 
on numerous occasions to pick up mail and provide mechanical 
assistance, and that in the course of this travel he was 
exposed to enemy fire and other stressors.  NPRC has verified 
that the Veteran served ashore at specific time periods.  The 
Board concludes that the duty to assist requires further 
research, to include obtaining unexcerpted deck logs of the 
USS Enterprise and any and all mishap and incident reports, 
morning reports, operating reports/lessons learned (OR/LLs) 
from the Veteran's assigned unit.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (2009); see also Falk v. West, 
12 Vet. App. 402 (1999).

In August 2009, the Veteran perfected his appeal as to the 
issues of service connection for hypertension, cataracts, and 
erectile dysfunction, including as secondary to the service-
connected diabetes mellitus with nephropathy; service 
connection for pseudofolliculitis barbae; an initial 
evaluation greater than 10 percent for right knee strain with 
instability; and entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) due to a service-connected disability.  In his 
substantive appeal, he requested a hearing before the Board 
and stated he would testify before a member of the Board 
appearing at his local RO as to these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for 
a hearing before the Board at the RO 
concerning the issues of service 
connection for hypertension, cataracts, 
and erectile dysfunction, including as 
secondary to the service-connected 
diabetes mellitus with nephropathy; 
service connection for pseudofolliculitis 
barbae; an initial evaluation greater 
than 10 percent for right knee strain 
with instability; and entitlement to 
TDIU, either through video conference 
techniques or in-person at a Travel Board 
hearing, 

2.  The RO must thoroughly review the 
claims file and prepare a summary of the 
claimed stressors identified by the 
Veteran.  The RO must send this summary 
and the information of record regarding 
the Veteran's service, including copies 
of any records relevant to the 
psychiatric disorder claim, to U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC 
to discuss in its response what the 
records show with regard to the stressors 
identified by the Veteran.

3.  Regardless of any response by JSRRC, 
the RO must also obtain deck logs from 
the USS Enterprise for the time period 
from 1 October 1971 to 31 December 1971.  
It must also obtain unit reports from 
Flight Squadron 143 including but not 
limited to any and all incident and 
mishap reports, duty rosters, morning 
reports, and OR/LLs for the time period 
from 1 October 1971 to 31 December 1971.  
The RO should advise that it is 
attempting to verify the following 
incidents:
*	that the Veteran served as a plane 
captain and participated in search 
and rescue missions for the two 
downed planes in October and 
December 1971
*	that the Veteran went ashore on the 
following dates and was exposed to 
hostile fire
o	July 14 to 31, 1971
o	August 15 to September 4, 1971
o	July 12, 1971
o	September 25 to 26, 1971
o	January 19 to 24 1972.
*	that the Veteran helped to load body 
bags and/or accompanied body bags.

If the RO finds any other stressors in 
its review of the file, or the Veteran 
identifies any other stressors, the RO 
should include them in the above. 

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

4.  The Veteran must be afforded a VA 
psychiatric examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder, to include PTSD, 
found.  For the claimed PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service. The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with 
the current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify (1) whether each stressor 
found to be established by the record is 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner must also provide 
an opinion as to whether any other 
diagnosed psychiatric disorder was caused 
or aggravated by the Veteran's active 
duty service, to include any of the 
verified stressors.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

5.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the etiology of any hearing impairment, 
to include hearing loss and tinnitus, 
found.  All indicated tests and studies 
must be performed.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records, as well as 
the Veteran's statements and other lay 
statements in the claims file, the 
examiner must state whether any hearing 
impairment found is related to the 
Veteran's military service.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

6.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination(s) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for a psychiatric 
disability to include PTSD and 
depression, hearing loss, and tinnitus.  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


